Citation Nr: 0617482	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Entitlement to service connection for bilateral glaucoma


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from March 1969 to August 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois. 



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  The veteran was not shown to have sustained an injury to 
his eyes in service and his current glaucoma is not shown to 
be related to service or any event of service origin.

3.  The veteran's bilateral glaucoma was first shown to be 
present more than thirty years after service.

CONCLUSION OF LAW

The veteran's bilateral glaucoma was not incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law. See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 
 
First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a June 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, the duty to obtain records, and conduct 
examinations or obtain opinions if necessary.  The veteran 
was specifically advised of the type of evidence which would 
establish the claim and the claimant was afforded additional 
time to submit such evidence.  In the June 2003 letter, the 
RO also advised the veteran that they would make reasonable 
efforts to obtain any of his private medical records.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that the 
claimant should submit pertinent evidence in the claimant's 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.   

In addition to the report of the rating decision in August 
2003, the veteran was provided with a statement of the case 
in January 2004 which listed the evidence considered, the 
actions taken and described the basis for the denial of his 
claim.  In response to the October 2004 statement of the 
case, the veteran asserted his entitlement to service 
connection and submitted duplicate copies of medical evidence 
concerning his disorder.  His representative has also 
advanced argument on his behalf in May 2006.  VCAA 
notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) and the 
claimant was provided VCAA content-complying notice and 
proper subsequent VA process.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).   

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to include the duty to obtain records, 
and to order examinations or obtain opinions.  In the June 
2003 VACC letter, the veteran was specifically advised of the 
type of evidence that would establish the claim.  He was 
asked to provide medical evidence that his current glaucoma 
was caused by an eye injury in service.  The veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help the claim and notice of 
how the claim was still deficient.   
 
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran's service medical records and VA 
treatment records have been obtained.  The records and action 
taken satisfy 38 C.F.R. § 3.326.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
While the veteran's representative has requested that a VA 
examination be conducted, the Board finds that in the absence 
of any showing of an injury in service, a current VA 
examination is not necessary as there is sufficient competent 
medical evidence of record to decide the claim, as set forth 
below.  See 38 C.F.R. § 3.159 (c)(4).   
 
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim which include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  As noted above, the appellant was 
sent VCAA notification in January 2003.  This notice predated 
the initial unfavorable decision.  Although the 4th and 5th 
elements were not addressed at that time, the Board herein is 
not granting service connection; thus, the degree of 
disability or effective date are moot with no prejudicial 
error. 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and the veteran has 
submitted evidence and argument in support of his claim.  
There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
claimant, and there is no other specific evidence to advise 
him/her to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The claimant has 
had sufficient notice of the type of information needed to 
support the claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including VCAA, has 
been satisfied.   

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 




Law, Evidence and Analysis 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran. 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303(a), 
3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the appellant as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the appellant is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this case, the veteran is seeking service connection for 
bilateral glaucoma.  For the reasons set forth below the 
Board finds that the preponderance of the evidence is against 
his clam.

The service medical records are negative for any complaints 
or finding of an injury to the veteran's eyes.  On an 
examination in July 1969 he was found fully qualified for 
transfer and there was no report of any eye injuries.  On his 
examination for separation from service, the following month 
in August 1969, it was noted he had defective color vision 
which was not considered disabling and his visual acuity was 
20/20 without correction.  Clinical evaluation of his eyes 
was described as normal and there were no complaints 
referable to the eyes and no indication of glaucoma.  The 
Board finds that this contemporaneous evidence from service 
showing no eye injury or acquired eye disorder weighs against 
his current claim for service connection. 

VA treatment records dated from 1969 to 1971 are also of 
record.  The veteran was seen for conditions not referable to 
this claim.  There were no complaints or findings of any eye 
injury or problems from service.  During a one day 
hospitalization at the VA in February 1971 his eyes were 
described as normal.

The veteran filed his current claim for service connection 
for glaucoma in April 2003 and asserted it was the result of 
an eye injury in service in June 1969.  In a June 2003 
statement he reported being involved in fights in service and 
this contributed to a long alcoholic life which contributed 
to his glaucoma.  

VA treatment records dated in 2002 and 2003 have been 
received.  The records prior to October 2002 are negative for 
any complaints of an eye injury or disease.  A record in 
October 2002 noted that the veteran had been diagnosed with 
glaucoma since his last visit and was being seen in the eye 
clinic.  An ophthalmology follow up note reflected that the 
veteran had glaucoma and he reported a history of a brass 
knuckle injury to the left eye.  The report did not indicate 
when or where the injury had occurred and there was no 
reference to any eye injury in service.  These VA treatment 
records indicating that eye problems began in 2002, more than 
thirty years post service, and reflecting no complaints or 
findings from service weigh against the veteran's claim for 
service connection. 

The veteran's service medical records are silent for any 
complaints or findings of an injury to his eyes with the 
first actual documentation of glaucoma being demonstrated 
subsequent to service in 2002.  While the veteran reported 
being injured in service, the actual service medical records, 
including examinations in July and August 1969 are silent for 
any eye injury and VA treatment records predating the initial 
report of glaucoma are also silent for any eye complaints or 
injury from service, including a record dated in 1971, within 
a few years of service separation.  This more than thirty 
year span of time without any reference to an eye injury in 
service weighs heavily against the claim.  The Board finds 
that the preponderance of the medical evidence is against the 
veteran's claim.  

The veteran has also submitted his assertions in support of 
his claim.  While the Board does not doubt the veteran's 
sincere belief in the merits of his claim, his statements 
alone are not sufficient to demonstrate that he had an eye 
injury in service that has caused his current glaucoma.  The 
veteran is not a medical professional.  Although he is 
competent to testify as to what he experienced he is not 
shown to possess the medical training and expertise necessary 
to render a medical opinion, his statements do not constitute 
medical evidence of a nexus between service and his glaucoma.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See also Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The 
veteran's current glaucoma is not shown to be related to 
service or any event of service origin.  As the weight of the 
evidence is against his claim, the benefit-of-the-doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for bilateral glaucoma is 
denied.



____________________________________________
STEVEN L. COHN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


